Dismiss and Opinion Filed August 26, 2013.




                                                                     In The
                                                Court of Appeals
                                         Fifth District of Texas at Dallas
                                                          No. 05-13-00173-CR
                                                          No. 05-13-00174-CR
                                                          No. 05-13-00175-CR

                                          MICHAEL DAVID ORY, APPELLANT

                                                                        V.

                                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 219th Judicial District Court
                                         Collin County, Texas
                Trial Court Cause Nos. 219-82844-2011, 219-82846-2011, 219-82847-2011

                                               MEMORANDUM OPINION
                                            Before Justices Lang, Myers, and Evans

             Appellant has filed motions to dismiss the appeals. Appellant’s counsel has approved the

motions. The Court GRANTS the motions and ORDERS that the appeals be DISMISSED and

this decision be certified below for observance.1 See TEX. R. APP. P. 42.2(a).


                                                                                PER CURIAM

Do Not Publish
TEX. R. APP. P. 47




1
    Appellant did not file a motion to dismiss his appeal in cause no. 05-13-00172-CR, and that case remains pending before the Court.